Citation Nr: 0426862	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of L2-L3.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a July 1996 
RO hearing; a copy of the transcript is associated with the 
record.  

On April 20, 1998, the Board, in pertinent part, remanded the 
case to the RO for further evidentiary development.

In October 2001, the veteran's representative requested 
reconsideration and vacatur of the March 1999, June 2001, and 
July 2001 Board decisions and requested the case be remanded 
for completion of development ordered in the April 1998 Board 
remand.

In November 2001, the Board notified the veteran that his 
motion for reconsideration was moot based upon a 
determination to vacate the April 1998 and July 2001 Board 
decisions as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3 and to vacate 
the March 1999 Board decision as to the issue of entitlement 
to service connection for a psychiatric disorder.

In December 2001, the Board remanded the case to the RO for 
additional development.  In separate, contemporaneously-
issued Board decisions, the Board notes that the April 1998 
determination as to the issue of entitlement to an increased 
rating for residuals of a fracture of L2-L3, the March 1999 
determination as to the issue of entitlement to service 
connection for a psychiatric disorder, and the July 2001 
determination as to the issue of entitlement to an increased 
rating for residuals of a fracture of L2-L3 were vacated.  

In an August 2004 statement, the veteran withdrew his request 
for a Travel Board hearing.  38 C.F.R. § 20.704 (2003).  The 
case now is before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to claims for VA benefits not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).

As noted above, the Board remanded the case in December 2001 
for further development to include: obtaining additional 
treatment records, including copies of August and September 
1998 VA examination reports; Social Security Administration 
(SSA) records; a psychiatric examination for a nexus opinion 
as to whether a diagnosed psychiatric disorder was secondary 
to the veteran's lumbar spine disability; an orthopedic 
examination; and complying with the notice and duty to assist 
provisions of the VCAA.  The RO has obtained SSA records and 
VA treatment records from 1990 to September 2003; however, an 
August/September 2000 hospital discharge summary report and 
an alleged August 1998 VA examination report have not been 
associated with the record.  Moreover, the psychiatric 
examiner failed to provide the required nexus opinion, the 
orthopedic examination was not conducted by an orthopedic 
specialist as instructed, and the RO has not fully complied 
with the notice and duty to assist provisions of the VCAA. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the case must be remanded 
to the RO for compliance with the Board's December 2001 
remand.

As shown above, the veteran seeks entitlement to service 
connection for a psychiatric disorder.  In general, 
applicable laws and regulations indicate that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Certain chronic disabilities, such as 
psychoses, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes recent diagnoses of both major depressive 
disorder and PTSD.  The veteran claims that his psychiatric 
disorder(s) are either secondary to his service-connected 
disability and/or the result of an August 1979 motor vehicle 
accident (MVA) and/or sexual harassment/assault while on 
active duty in Germany.  During his July 1996 testimony and 
at a May 2002 VA psychiatric examination, the veteran gave 
the name of one of the service personnel stationed in 
Germany, Sergeant [redacted], who allegedly was noted for 
making sexual advances.  Sergeant [redacted] and a Sergeant 
[redacted] were also in the front seat of the vehicle at the 
time of the August 1979 MVA.  However, the Board notes that 
the RO has not developed the veteran's claim for service 
connection for a psychiatric disorder to include as one for 
PTSD as a result of an August MVA or alleged sexual 
harassment/assault.  

In this regard, the Board notes that VA has changed the 
criteria set forth in 38 C.F.R. § 3.404(f) pertaining to 
service connection for PTSD twice since 1994.  The first 
amendments became effective on June 18, 1999.  See 64 Fed. 
Reg. 32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified at 38 C.F.R. § 3.304(f) (2003)).  
The 1998 and 1999 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  
The 1999 amendments primarily codified the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), and brought 
38 C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  The 2002 amendments codified manual 
procedures pertaining to PTSD claims resulting from personal 
assault.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003).

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors, 
including one of personal assault.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2003); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

With regard to a claimed stressor involving allegations of 
sexual harassment/ assault, VA recognizes that veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  Although these incidents 
are most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (M21-1).  Because assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought.  The M21-1 
includes a sample letter to be sent to the veteran, asking 
him to provide detail as to any treatment he had received, 
any family or friends he had communicated with concerning 
this claimed personal assault, and any law enforcement or 
medical records pertaining to the alleged assault.  M21-1, 
Part III, 5.14 (April 30, 1999).  In particular, the Board 
observes that the Court held in Patton v. West, 12 Vet. App. 
272 (1999), that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998) (5.14 is a substantive rule and the 
equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  See M21-1, Part III, 5.14(8).
 
Service and post-service medical records show treatment for 
alcohol and/or substance abuse.  The Board observes that, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en 
banc denied, 268 F.3d 1340 (2001), the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 
U.S.C.A. § 1110 (West 2002) does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  Service 
personnel records confirm that the veteran was stationed in 
Germany, sustained injuries to his back in an August 1979 MVA 
and was treated, and later discharged from service for 
alcohol and substance abuse.  The Board finds that the RO 
also should develop the veteran's service-connection claim 
for a psychiatric disorder as one for PTSD as due to 
stressors of personal assault (sexual harassment/assault) and 
as a result of an August 1979 MVA, while stationed in 
Germany.  The RO should attempt to obtain copies of any 
missing personnel records for the veteran to include copies 
of any Article 15s or any reports of an August 1979 MVA 
accident.  In addition, the RO should obtain copies of DA 
Forms 20 for servicemen named Sergeant [redacted] and [redacted], 
who were stationed in Germany anytime during the period from 
May 1978 to November 1980.  

The veteran also claims that, in November 1994, VA determined 
that he was not eligible for additional vocational 
rehabilitation training due to his psychiatric disorder.  As 
the duty to assist includes obtaining pertinent VA vocational 
rehabilitation and treatment records and obtaining a medical 
examination and opinion when necessary to make a 
determination, the Board feels that the RO should associate 
with the record the veteran's vocational rehabilitation 
folder, obtain any missing non-VA and VA treatment records, 
should ask the veteran to complete an in-service personal 
assault questionnaire, and should afford the veteran another 
examination to clarify his psychiatric diagnoses and 
determine whether he has any psychiatric disorder, to include 
PTSD, which may be related to his service-connected low back 
disability or to service, such as an August 1979 MVA accident 
or sexual harassment/assault while stationed in Germany.  The 
Board observes that when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In preparing a summary 
of stressors for the review of the VA examiner, the RO should 
include the veteran's response, if any, to the RO's request 
for personal assault information.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The veteran also seeks entitlement to an increased rating for 
his service-connected disability of the lumbar spine, 
currently rated as 20 percent disabling.

The Board observes that the March 1997 VA examiner noted that 
February 1995 magnetic resonance imaging (MRI) reflected the 
presence of bulging discs (that is, degenerative disk disease 
(DDD)) of the lumbosacral spine and January 1998 VA X-rays 
and May 2002 MRI studies revealed mild DDD at L2-L3.  The 
rating criteria pertaining to diseases and injuries of the 
spine and intervertebral disc syndrome (IDS) have been 
amended four times during the pendency of this appeal, 
effective in August 2002, September 2002, August 2003, and 
September 2003.  See 67 Fed. Reg. 48,784-87 (July 26, 2002), 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002), 68 Fed. Reg. 51,454-
58 (Aug. 27, 2003), and 69 Fed. Reg. 32,449 (June 10, 2004).  
The RO has notified the veteran of some, but not all, of 
these revisions.  The May 2002 VA examination report did not 
contain clinical findings addressing the revised rating 
criteria, which includes both orthopedic and neurologic 
criteria, particularly those related to IDS.  The veteran 
should be afforded VA orthopedic and neurologic examinations 
for his low back disability to consider both the former and 
revised IDS and spinal disorders rating criteria.  The 
veteran filed his increased rating claim in October 1994.  
Therefore, the RO should ask the veteran to identify and sign 
releases for health care providers that have treated him for 
his low back disorder since October 1993 and should obtain 
missing non-VA and VA treatment records for those health care 
providers that the veteran indicates may still have records, 
in particular an August/September 2000 VA hospital discharge 
summary report and an alleged August 1998 VA examination 
report.  On remand, the RO should consider all likely 
diagnostic codes for the veteran's low back disorder, to 
include both the old (pre-August 2002) and revised rating 
criteria (August 2002, September 2002, September 2003, and 
June 2004).  

Finally, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, for these reasons, a remand is 
required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder, to include PTSD and 
depression, from November 1980 to the 
present and for his low back disability 
from October 1993 to the present.  The RO 
should obtain records from each health 
care provider, who he indicates may still 
have records, if not already in the 
claims file.  In particular, the RO 
should associate with the claims file any 
missing records from the Spokane VA 
Medical Center, including an 
August/September 2000 hospital discharge 
summary report, and an alleged August 
1998 VA examination report.  The RO 
should also associate a copy of the 
veteran's vocational rehabilitation 
folder with the record.  If any of the 
requested records are unavailable, please 
have VA or the provider so indicate.

2.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged stressor incident(s) and 
associate it with the claims file.

3.  The RO should obtain and associate 
with the claims file copies of any 
missing personnel records for the veteran 
to include copies of any records of any 
Article 15s or any reports of an August 
1979 MVA while the veteran was stationed 
in Germany from May 1978 to November 
1980.  If additional records for the 
veteran are not found, the RO should 
document the record and explain what 
actions it took and the results of its 
efforts.  The RO also should obtain and 
associate with the claims file copies of 
DA Forms 20 for servicemen named Sergeant 
[redacted] and Sergeant [redacted], who were 
assigned to the same battalion and 
stationed in Germany anytime during the 
period from May 1978 to November 1980.  
If records for either of the named 
servicemen are not found, the RO should 
document the record and explain what 
actions it took and the results of its 
efforts.

4.  After items 1 through 3 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file.

5.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating and his 
claim for service connection for a 
psychiatric disorder, to include PTSD, on 
a direct basis under 38 C.F.R. § 3.303, a 
presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309, and on a secondary 
basis under 38 C.F.R. § 3.310; (2) inform 
him of any information and evidence not 
of record (a) that is necessary to 
substantiate his claims, (b) that VA has 
or will seek to provide, and (c) that the 
claimant is expected to provide; and (3) 
request or tell the claimant to provide 
any evidence in his possession that 
pertains to his claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

6.  After items 1 through 5 are 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
this REMAND must be reviewed by the 
examiner in conjunction with the 
examination.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer opinions as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder: (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of an August 1979 MVA or sexual 
harassment/assault while in stationed in 
Germany between May 1978 and November 
1980, (2) was a psychosis manifested 
within one year after discharge from 
service (in November 1980) or (3) was 
proximately due to, or the result of, the 
veteran's service-connected residuals of 
a fracture of L2-L3, including on the 
basis of aggravation.  For example, if 
the veteran is diagnosed with depression 
due to pain associated with service-
connected residuals of a fracture to L2-
L3, his depression would be service 
connectable.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of an August 1979 MVA or 
sexual harassment/assault while in 
stationed in Germany between May 1978 and 
November 1980.  If so, the examiner 
should also comment explicitly upon 
whether there is a link between such a 
stressor and the current symptoms, if 
any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

7.  Following completion of 1 through 5 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
neurologic examination and an orthopedic 
by an orthopedic specialist.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination(s), and should so indicate in 
the report(s).  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

The veteran should be afforded orthopedic 
and
neurologic examinations to determine the 
nature and extent of the veteran's low 
back (residuals of a fracture of L2-L3) 
disability.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner(s) should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner(s) should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) also 
should indicate whether there is 
unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  

If the veteran has degenerative disc 
disease of the lumbar spine as a residual 
of a fracture of L2-L3, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected low back disability.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.

8.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection and increased rating 
claims, including any additional evidence 
obtained on remand.  In particular, the 
RO's review for the veteran's low back 
disability should include consideration 
of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2003); all applicable 
diagnostic codes under 38 C.F.R. § 4.71a, 
pre-August 2002 and the revised IDS and 
spinal rating criteria; and a 
determination as to which are more 
favorable to the veteran.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

9.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with the VCAA, to further develop 
the appellant's claims and to ensure due process.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claims.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




